UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: July 31, 2014 Date of reporting period:April 30, 2014 Item 1. Schedule of Investments. Coho Relative Value Equity Fund Shares Value COMMON STOCKS - 95.7% Consumer Discretionary - 8.0% Lowe's Companies $ Omnicom Group PetSmart Consumer Staples # - 26.6% CVS Caremark JM Smucker Lorillard Philip Morris International Procter & Gamble Sysco Wal-Mart Stores Energy - 12.0% Chevron Occidental Petroleum Royal Dutch Shell - ADR Financials - 9.5% Cullen/Frost Bankers Marsh & McLennan Companies State Street Health Care - 19.0% Abbott Laboratories Amgen Becton, Dickinson & Co. Johnson & Johnson UnitedHealth Group Industrials - 8.0% 3M Illinois Tool Works Information Technology - 10.6% Automatic Data Processing International Business Machines Microchip Technology Materials - 2.0% Air Products and Chemicals Total Common Stocks (Cost $40,443,879) SHORT-TERM INVESTMENT- 5.4% Invesco Treasury Portfolio, 0.01% ^ (Cost $2,393,170) Total Investments - 101.1% (Cost $42,837,049) Other Assets and Liabilities, Net - (1.1)% ) Total Net Assets - 100.0% $ # As of April 30, 2014, the Fund had a significant portion of its assets invested in this sector.The Consumer Staples sector may be more greatly impacted by changes in domesic and international economies, interest rates, competition, consumer confidence, consumer spending, government regulation, marketing, and supply and demand. ^ Variable Rate Security - The rate shown is the current yield as of April 30, 2014. ADR - American Depositary Receipt The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of April 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ – – $ Short-Term Investment – – Total Investments $ – – $ Transfers between levels are recognized at the end of the reporting period.During the period ended April 30, 2014, the Fund recognized no transfers to/from Level 1 or Level 2. The Fund did not invest in any Level 3 investments during the period. The cost basis of investments for federal income tax purposes at April 30, 2014 was as follows: Coho Relative Value Equity Fund Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each President and Treasurer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Managed Portfolio Series By (Signature and Title) /s/ James R. Arnold James R. Arnold, President Date June 23, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ James R. Arnold James R. Arnold, Preside Date June 23, 2014 By (Signature and Title)*/s/ Brian R. Wiedmeyer Brian R. Wiedmeyer, Treasurer Date June 23, 2014
